Citation Nr: 1528806	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to February 3, 2012 and in excess of 20 percent from June 1, 2012 for a lumbar spine disability, excluding periods when temporary total ratings were assigned under 38 C.F.R. 
§ 4.30.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to a rating in excess of 30 percent for radiculopathy of the left upper extremity.

4.  Entitlement an initial compensable rating for residual scar of the lumbar spine.

5.  Entitlement to an effective date earlier than January 5, 2012, for the grant of service connection for a lumbar spine disability.

6.  Entitlement to an effective date earlier than January 5, 2012, for the grant of service connection for residual scar of the lumbar spine.

7.  Entitlement to an effective date earlier than January 5, 2012, for the award of a 30 percent rating for radiculopathy of the left upper extremity.

8.  Entitlement to an extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30, based upon convalescence following surgery of the lumbar spine, beyond May 31, 2012.  

9.  Entitlement to an extension of special monthly compensation (SMC) benefits based on housebound criteria, beyond May 31, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to December 1989, from October 1996 to September 1997, from January 16, 2002 to February 14, 2002, from December 2003 to March 2005, from November 2010 to January 2012, and from February 28, 2012 to May 2, 2012.

These matters come before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that in the June 2012 rating decision, the RO assigned temporary total disability ratings pursuant to 38 C.F.R. § 4.30 for the service-connected lumbar spine disability based on the need for convalescence following surgery in February 2012.  The temporary total disability ratings were assigned from February 3, 2012 to February 28, 2012 and from May 3, 2012 to May 31, 2012.  

Moreover, the Board notes that there has been some confusion in this case with regard to the Veteran's wishes for representation.  The Veteran was contacted for clarification with a December 2013 letter.  VA records indicate that the Veteran responded and clarified that he wished to be represented by Disabled American Veterans, which is consistent with the duly executed appointment of record dated in January 2015.


FINDINGS OF FACT

1.  Prior to February 3, 2012 and from June 1, 2012, the Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.   

2.  The Veteran's cervical spine disability  has not been manifested by limitation of flexion to 30 degrees with combined range of motion limited to 170 or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.  The Veteran's radiculopathy of the left upper extremity has resulted in moderate incomplete paralysis of the non-dominant side, but no greater.

4.  Throughout the appeal, the Veteran's residual scar of the lumbar spine is stable, not painful on examination, covers an area of less than 39 square centimeters, and does not cause any functional limitation.

5.  The RO denied service connection for a lumbar spine disability in a January 2009 rating decision; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance; therefore, the decision became final.


6.  A claim for service connection for a lumbar spine disability was received on February 17, 2012.  

7.  The RO granted service connection for a lumbar spine disability with an effective date of January 5, 2012, the day after the Veteran's separation from a period of active service from November 2010 to January 2012.

8.  The RO granted service connection for residual scar of the lumbar spine with an effective date of January 5, 2012, the day after the Veteran's separation from a period of active service from November 2010 to January 2012.  
 
9.  The RO assigned a 30 percent rating for the Veteran's left upper radiculopathy, effective January 5, 2012, the day after the Veteran's separation from a period of active service from November 2010 to January 2012.
  
10.  As of May 31, 2012, the Veteran's lumbar spine disability has not been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed in February 2012.
 
3.  As of May 31, 2012, the Veteran has not been substantially confined to his house because of his service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for a lumbar spine disability prior to February 3, 2012 and in excess of 20 percent from June 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating higher than 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a rating greater than 30 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8610 (2014).

4.  The criteria for an initial compensable rating for residual scar of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2014).  

5.  The criteria for an effective date earlier than January 5, 2012, for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.400 (2014).    

6.  The criteria for an effective date earlier than January 5, 2012, for the grant of service connection for residuals scar of the lumbar spine have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.400 (2014).      

7.  The criteria establishing an effective date prior to January 5, 2012, for the award of a 30 percent rating for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.400 (2014).

8.  The criteria for an extension beyond May 31, 2012, of a temporary total rating based on a need for convalescence following lumbar spine surgery have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2014).
 
9.  The criteria for an extension beyond May 31, 2012, of SMC benefits based on housebound status have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2012, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records and affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

 Accordingly, the Board will address the merits of the Veteran's claims.

Increased Ratings - General Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Lumbar and Cervical Spine Disabilities

The RO has assigned an initial 20 percent rating for the service-connected lumbar spine disability prior to February 3, 2012 and a 20 percent rating from June 2, 2012.  The Veteran's service-connected cervical spine disability has been assigned a 10 percent rating.   The lumbar spine disability is evaluated under Diagnostic code 5237, used to evaluate lumbosacral strains and the cervical spine disability is evaluated under Diagnostic Code 5242, used to evaluate degenerative arthritis of the spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242.  Back disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id. 

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2010). 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Veteran underwent a VA spine examination in April 2012.  Physical examination of the lumbar spine revealed a diagnosis of mechanical low back strain and lumbar fusion.  Forward flexion was to 60 degrees, with objective pain noted at 45 degrees.  Extension was to 10 degrees, with objective pain noted at 10 degrees.  Right and left lateral flexion ended at 20 degrees, with objection pain noted at 20 degrees of lateral flexion.  Right and left lateral rotation ended at 20 degrees with objective pain noted at 20 degrees.  Repetitive testing revealed additional loss in range of motion testing.  Forward flexion ended at 50 degrees.  Extension remained at 10 degrees and right and left lateral flexion and rotation remained at 20 degrees.  The examiner noted that repetitive range of motion testing revealed less movement than normal, weakened movement, and pain on movement.  No muscle spasms or guarding was found.  No radiculopathy of the lower extremities was found.  No intervertebral disc syndrome or incapacitating episodes were found.  X-rays revealed no degenerative arthritis but did show mild L1-L2 disc bulge and L5-S1 subligamentous disc herniation impinging on the left S1 nerve.  No bowel or bladder problems were found.  

Physical examination of the cervical spine revealed a diagnosis of cervical spine degenerative disease.  Forward flexion was to 40 degrees, with objective pain noted at 40 degrees.  Extension was to 35 degrees, with objective pain noted at 35 degrees.  Right and left lateral flexion was to 20 degrees with objective pain noted at 20 degrees.  Right and left lateral rotation was to 60 degrees with no objection pain noted during lateral rotation.  Repetitive range of motion testing revealed additional loss in range of motion.  Forward flexion remained at 40 degrees.  Extension ended at 30 degrees.  Right and left lateral flexion and lateral rotation remained at 20 degrees and 60 degrees, respectively.  The examiner noted that repetitive range of motion testing revealed less movement than normal and pain on movement.  No muscle spasms or guarding was found upon examination.  No intervertebral disc syndrome or incapacitating episodes were found.  No bowel or bladder problems were found.  

On VA examination of the lumbar spine in February 2013, forward flexion was to 70 degrees, with objective pain noted at 35 degrees.  Extension was to 25 degrees with objective pain noted at 10 degrees.  Right lateral flexion was to 25 degrees with objective pain noted at 15 degrees.  Left lateral flexion was to 30 degrees with objective pain noted at 20 degrees.  Right and left lateral rotation ended at 30 degrees with objective pain noted at 20 degrees.  Repetitive range of motion testing revealed additional loss in range of motion testing.  Forward flexion ended at 60 degrees.  Extension ended at 15 degrees.  Right lateral flexion ended at 20 degrees.  Left lateral flexion ended at 25 degrees.  Right lateral rotation ended at 25 degrees.  Left lateral rotation remained at 30 degrees.  The examiner noted that repetitive range of motion testing revealed less movement than normal and pain on movement.  No muscle spasms or guarding was found on examination.  No radiculopathy of the lower extremities was found.  No intervertebral disc syndrome or incapacitating episodes were found.  X-rays revealed no degenerative arthritis but did show mild L1-L2 disc bulge and L5-S1 subligamentous disc herniation impinging on the left S1 nerve.  No bowel or bladder problems were found.

Regarding the lumbar spine disability, the Board also finds that an initial rating in excess of 20 percent prior to February 3, 2012 and in excess of 20 percent from June 1, 2012, is not warranted.  The Veteran has not exhibited favorable ankylosis of the entire thoracolumbar spine and forward flexion of the thoracolumbar spine has always exceeded 30 degrees, even when taking into account additional loss of motion due to repetitive testing.  

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  No objective neurological abnormality arising from the lumbar spine disability has been identified on either VA examination.  Furthermore, no bowel or bladder impairment has been associated with his lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

Further, the Veteran does not qualify for a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes.  As noted above, the Veteran has not exhibited any signs or symptoms due to intervertebral disc syndrome.  Therefore, the Veteran does not qualify for an initial rating in excess of 20 percent for the lumbar spine disability prior to February 3, 2012 or from June 1, 2012.

The Board also finds that the competent clinical evidence of record is against a rating in excess of 10 percent for the service-connected cervical spine disability. The clinical evidence of record does not show forward flexion of the cervical spine to between 15 and 30 degrees, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour -- criteria that is required for a 20 percent rating under Diagnostic Code 5237.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a 10 percent rating under this diagnostic code. 

As noted above, the Veteran is separately rated for radiculopathy of the left upper extremity associated with the cervical spine disability which is under appeal and addressed in this decision.  There is no indication of bowel or bladder impairment associated with the Veteran's cervical spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

In addition, there is no evidence of record that the Veteran's cervical spine disability has resulted in incapacitating episodes.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent for the cervical spine disability based upon incapacitating episodes.

The Board also finds that higher disability ratings are not warranted for the lumbar and cervical spine disabilities under DeLuca.  While the VA examination reports show complaints of pain and additional loss of motion of the lumbar and cervical spines, consideration of this pain and additional loss of motion does not support higher evaluations.  

Radiculopathy of Left Upper Extremity

The Veteran's neurologic deficits of the left upper extremity are currently rated under the Diagnostic Code for neuropathy of the upper radicular group (fifth and sixth cervical).  For the dominant side, a 20 percent rating is warranted for mild symptoms, 40 for moderate symptoms, a 50 percent rating for severe symptoms, and a 70 percent rating for complete paralysis.  For the non-dominant side, the ratings are 20, 30, 40, and 60 percent respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8610.  Medical records indicate that the Veteran is right-hand dominant. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

On peripheral nerves examination in April 2012, the Veteran complained of intermittent pain (usually dull) in his left arm.  The pain was reported as mild with mild numbness.  Sensation touching (light touch) revealed a decrease in the left shoulder area and the upper radicular group (5th and 6th cervicals) was noted as having incomplete paralysis, identified as moderate.  All remaining nerves were observed as normal.

Based on the above, the Board finds that the Veteran's radiculopathy of the left upper extremity is manifested by no more than moderate incomplete paralysis of the cervical nerves.  There is no symptomatology indicative of severe, incomplete paralysis of the affected nerves.  Accordingly, a higher evaluation is not warranted for the Veteran's radiculopathy of the left upper extremity.

Residual Scar, Lumbar Spine   

The Veteran's residual scar of the lumbar spine, status post lumbar spine disc fusion, is currently assigned a 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This diagnostic code applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  This instruction essentially directs that the scars be rated for functional limitation.  Given that a compensable rating cannot be assigned under Diagnostic Code 7805, the Board will evaluate whether the Veteran may receive a compensable rating under one of the other diagnostic codes that pertains to scarring. 

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805. (There is no Diagnostic Code 7803.)  Of these, Diagnostic Code 7800 applies to scarring of the head, face, and neck and is thus inapplicable to the Veteran's lumbar spine scar rating. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size or the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas. 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters). 

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.

In the April 2012 VA examination report, the examiner noted that the scar was a residual of a lumbar spine disc fusion.  The scar was described as well-healed, not painful, not unstable, and was not greater than 39 square centimeters.  

Based on the above, the Board finds that a compensable rating cannot be assigned under any of the diagnostic codes available for scars.  

It does not warrant a compensable rating under Diagnostic Code 7801, as it measures an area less than the area of at least 39 square centimeters that is required in order to receive a 10 percent rating.  

Under Diagnostic Code 7802 for superficial and nonlinear scars, a compensable rating is not available because the Veteran's scar covers an area of less than 929 square centimeters.  Finally, a compensable rating is not available under Diagnostic Code 7804, for unstable or painful scars, because the evidence reflects that pain and instability were not found on examination. 

Thus, the Board finds that an initial compensable evaluation for the Veteran's service-connected residual scar of the lumbar spine is not warranted at any time during the appeal period.

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Effective Date Claims

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r). 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2) (2014); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The increase in disability "must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If, by comparison, the increase in disability occurred greater than one year before the date of a Veteran's claim, an effective date is not assignable prior to the date of the claim.  See id. at 983.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Id.

Turning initially to the question of whether an earlier effective date is warranted based on the Veteran's original claim for service connection for a lumbar spine disability, the Board finds there is no basis under the general effective date regulations for an effective date earlier than January 5, 2012.  As noted above, the effective date for an award of service connection established based on new and material evidence received after final disallowance or based on a reopened claim shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  In this case, the Veteran's original claim for service connection for a lumbar spine disability was denied in a January 2009 rating decision.  Such decision was not appealed and is final.  The Veteran's request to reopen his claim was received on February 17, 2002.  Thus, under 38 C.F.R. § 3.400, the earliest effective date would ordinarily be February 17, 2002.  However, in this case, the RO selected an even earlier date of January 5, 2012, which in this case is the day after service separation (from a period of active duty service from November 2010 to January 2012), as the effective date of the grant of service connection for a lumbar spine disability.  Thus, the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for a lumbar spine disability. 

The service-connected residual scar of the lumbar spine arose from the Veteran's claim for service connection for a lumbar spine disability and was also assigned an effective date of January 5, 2012, the day after the Veteran's discharge from active service (from a period active duty service from November 2010 to January 2012). The RO selected the earliest day possible - namely, the day after service separation.  The evidence is against the claim for an earlier effective date for the grant of service connection for residual scar of the lumbar spine.
            
Lastly, the Veteran's claim for an increased rating for his service-connected radiculopathy of the left upper extremity was received by the RO on February 17, 2002.  In June 2012, the RO assigned a 30 percent rating, effective January 5, 2012, the day after the Veteran's discharge from active service (from a period of active duty service from November 2010 to January 2012).  The RO selected the earliest day possible - namely, the day after service separation as the Veteran's claim was received within one year of discharge.  The preponderance of the evidence is against the claim for an earlier effective date for the award of a 30 percent rating for radiculopathy of the left upper extremity.  

Accordingly, the appeals for earlier effective dates are denied.  

Extension of Temporary Total Rating Under 38 C.F.R. § 4.30

The Veteran contends that an extension beyond May 31, 2012, of his temporary total rating for convalescence following his lumbar spine surgery is warranted because physical therapy was still medically required until July 2012. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014). 

Total ratings for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30(a) . Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2014). 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The evidence in this case shows that the Veteran underwent spinal fusion surgery on February 3, 2012.  The surgical report shows that the Veteran was discharged on February 5, 2012 and was to report back in three week for follow-up.  The records show that the Veteran returned to work on May 20, 2012.  

On VA examination of the lumbar spine in February 2013, the examiner reported that the Veteran had some restrictions on lifting and his inability to complete military physical training.   The records do not reveal any need for an extended convalescence beyond May 20, 2012.   

The objective medical evidence of record does not indicate the presence of severe postoperative residuals subsequent to May 31, 2012.  There is no medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  The evidence shows that the Veteran did not require convalescence beyond May 31, 2012 for his lumbar spine surgery, and an extension of a temporary total convalescent rating beyond May 31, 2012 is not warranted.

Extension of SMC Benefits Based on Housebound Criteria

The Veteran contends that an extension beyond May 31, 2012, of his SMC based on housebound criteria is warranted. 

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. 
§ 1114 (West 2014); 38 C.F.R. § 3.350 (2014). 

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id. 

The Board finds that the Veteran does not meet the eligibility requirements for housebound status after May 31, 2012.  As a result of the Board decision herein, an extension beyond May 31, 2012, of the Veteran's temporary total rating based on a need for convalescence following lumbar spine surgery was denied.  Therefore, the Veteran does not have a single service-connected disability rated as total since May 31, 2012.  None of the Veteran's service-connected disabilities is rated as 100 percent disabling.  Thus, the general requirements for housebound status are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 20 percent prior to February 3, 2012 and in excess of 20 percent from June 1, 2012, for a lumbar spine disability, is denied.

A rating in excess of 10 percent for a cervical spine disability is denied

A rating in excess of 30 percent for radiculopathy of the left upper extremity is denied.

An initial compensable rating for residual scar of the lumbar spine is denied.

An effective date earlier than January 5, 2012 for the grant of service connection for a lumbar spine disability is denied.

An effective date earlier than January 5, 2012 for the grant of service connection for a residual scar of the lumbar spine is denied.

An effective date earlier than January 3, 2012 for the award of a 30 percent rating for radiculopathy of the left upper extremity is denied.

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following lumbar spine surgery, beyond May 31, 2012, is denied.

Entitlement to an extension of SMC benefits based on housebound criteria, beyond May 31, 2012, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


